UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [x] Quarterly report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 for the quarterly period ended:September 30, 2009 or [] Transition report pursuant to section 13 or 15(d) of the Security Exchange Act of 1934 Commission File Number: 001-10607 OLD REPUBLIC INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware No. 36-2678171 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 307 North Michigan Avenue, Chicago, Illinois 60601 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: 312-346-8100 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes:xNo:¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes:¨ No:x Class Shares Outstanding September 30, 2009 Common Stock / $1 par value 240,654,615 There are 39 pages in this report OLD REPUBLIC INTERNATIONAL CORPORATION Report on Form 10-Q / September 30, 2009 INDEX PAGE NO. PART I FINANCIAL INFORMATION: CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF INCOME 4 CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 6 – 13 MANAGEMENT ANALYSIS OF FINANCIAL POSITION AND RESULTS OF OPERATIONS 14 – 35 QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK 36 CONTROLS AND PROCEDURES 36 PART II OTHER INFORMATION: ITEM 1 – LEGAL PROCEEDINGS 37 ITEM 1A – RISK FACTORS 37 ITEM 6 – EXHIBITS 37 SIGNATURE 38 EXHIBIT INDEX 39 2 Old Republic International Corporation and Subsidiaries Consolidated Balance Sheets ($ in Millions, Except Share Data) (Unaudited) September 30, December 31, 2009 2008 Assets Investments: Available for sale: Fixed maturity securities (at fair value) (amortized cost: $7,706.2 and $7,385.2) $ 8,177.5 $ 7,406.9 Equity securities (at fair value) (adjusted cost: $373.3 and $373.3) 473.5 350.3 Short-term investments (at fair value which approximates cost) 994.1 888.0 Miscellaneous investments 23.8 29.7 Total 9,669.0 8,675.0 Other investments 7.5 7.8 Total investments 9,676.5 8,682.9 Other Assets: Cash 54.5 63.9 Securities and indebtedness of related parties 23.8 17.4 Accrued investment income 113.2 108.2 Accounts and notes receivable 962.9 806.7 Federal income tax recoverable: Current 9.7 41.0 Prepaid federal income taxes 221.4 463.4 Reinsurance balances and funds held 99.5 67.6 Reinsurance recoverable: Paid losses 62.1 52.2 Policy and claim reserves 2,518.9 2,395.7 Deferred policy acquisition costs 214.0 222.8 Sundry assets 351.9 343.8 4,632.5 4,583.1 Total Assets $ 14,309.1 $ 13,266.0 Liabilities, Preferred Stock, and Common Shareholders’ Equity Liabilities: Losses, claims, and settlement expenses $ 7,806.5 $ 7,241.3 Unearned premiums 1,191.3 1,112.3 Other policyholders' benefits and funds 180.3 180.7 Total policy liabilities and accruals 9,178.2 8,534.3 Commissions, expenses, fees, and taxes 261.2 264.5 Reinsurance balances and funds 363.7 264.8 Federal income tax payable: Deferred 54.9 77.3 Debt 372.2 233.0 Sundry liabilities 177.3 151.5 Commitments and contingent liabilities Total Liabilities 10,407.7 9,525.7 Preferred Stock (1) - - Common Shareholders’ Equity: Common stock (1) 240.6 240.5 Additional paid-in capital 410.7 405.0 Retained earnings 2,950.5 3,186.5 Accumulated other comprehensive income (loss) 343.3 (41.7) Unallocated ESSOP shares (at cost) (43.8) (50.0) Treasury stock (at cost)(1) - - Total Common Shareholders' Equity 3,901.3 3,740.3 Total Liabilities, Preferred Stock and Common Shareholders’ Equity $ 14,309.1 $ 13,266.0 (1) At September 30, 2009 and December 31, 2008, there were 75,000,000 shares of $0.01 par value preferred stock authorized, of which no shares were outstanding. As of the same dates, there were 500,000,000 shares of common stock, $1.00 par value, authorized, of which 240,654,615 at September 30, 2009 and 240,520,251 at December 31, 2008 were issued. At September 30, 2009 and December 31, 2008, there were 100,000,000 shares of Class B Common Stock, $1.00 par value, authorized, of which no shares were issued. There were no common shares classified as treasury stock as of September 30, 2009 and December 31, 2008. See accompanying Notes to Consolidated Financial Statements. 3 Old Republic International Corporation and Subsidiaries Consolidated Statements of Income (Unaudited) ($ in Millions, Except Share Data) Quarters Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Revenues: Net premiums earned $ 784.2 $ 784.7 $ 2,243.7 $ 2,372.5 Title, escrow, and other fees 71.8 50.4 201.6 144.9 Total premiums and fees 856.1 835.2 2,445.4 2,517.5 Net investment income 96.7 93.8 283.9 282.3 Other income 5.7 7.2 20.0 24.6 Total operating revenues 958.6 936.3 2,749.4 2,824.5 Realized investment gains (losses): From sales .6 18.3 1.0 26.0 From impairments (1.5) (11.5) (1.5) (448.9) Total realized investment gains (losses) (.9) 6.7 (.5) (422.8) Total revenues 957.6 943.1 2,748.8 2,401.6 Benefits, Claims and Expenses: Benefits, claims, and settlement expenses 669.9 679.1 1,956.7 2,005.2 Dividends to policyholders 1.2 4.0 6.0 11.9 Underwriting, acquisition, and other expenses 388.3 333.2 1,060.3 1,014.1 Interest and other charges 9.8 - 15.8 1.4 Total expenses 1,069.4 1,016.5 3,039.0 3,032.8 Income (loss) before income taxes (credits) (111.7) (73.4) (290.2) (631.1) Income Taxes (Credits): Current 10.9 13.5 47.5 51.8 Deferred (76.4) (38.9) (221.6) (251.2) Total (65.4) (25.3) (174.1) (199.3) Net Income (Loss) $ (46.2) $ (48.0) $ (116.0) $ (431.8) Net Income (Loss) Per Share: Basic: $ (.20) $ (.21) $ (.49) $ (1.87) Diluted: $ (.20) $ (.21) $ (.49) $ (1.87) Average shares outstanding: Basic 235,761,056 230,735,600 235,563,448 230,716,219 Diluted 235,761,056 230,735,600 235,563,448 230,716,219 Dividends Per Common Share: Cash $ .17 $ .17 $ .51 $ .50 Consolidated Statements of Comprehensive Income (Unaudited) Net income (loss) as reported $ (46.2) $ (48.0) $ (116.0) $ (431.8) Other comprehensive income (loss): Post-tax net unrealized gains (losses) on securities 222.9 (56.8) 367.8 (85.2) Other adjustments 8.3 (2.7) 17.2 (7.2) Net adjustments 231.3 (59.6) 385.1 (92.5) Comprehensive income (loss) $ 185.0 $ (107.6) $ 269.0 $ (524.3) See accompanying Notes to Consolidated Financial Statements. 4 Old Republic International Corporation and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) ($ in Millions) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net income (loss) $ (116.0) $ (431.8) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Deferred policy acquisition costs 10.5 11.3 Premiums and other receivables (155.0) 41.5 Unpaid claims and related items 478.7 612.1 Other policyholders’ benefits and funds 39.7 (8.3) Income taxes (190.2) (254.6) Prepaid federal income taxes 241.9 35.2 Reinsurance balances and funds 56.7 7.9 Realized investment (gains) losses .5 422.8 Accounts payable, accrued expenses and other 71.1 31.3 Total 438.0 467.6 Cash flows from investing activities: Fixed maturity securities: Maturities and early calls 825.1 631.0 Sales 81.5 72.4 Sales of: Equity securities - 79.2 Other – net 3.5 42.7 Purchases of: Fixed maturity securities (1,239.2) (814.7) Equity securities - (96.9) Other – net (12.9) (26.4) Purchase of a business (5.0) (4.3) Net decrease (increase) in short-term investments (105.1) (267.0) Other-net (5.4) (.4) Total (457.5) (384.5) Cash flows from financing activities: Issuance of debentures and notes 576.2 93.0 Issuance of common shares 1.1 3.0 Redemption of debentures and notes (447.2) (33.1) Dividends on common shares (119.9) (115.2) Other-net - 1.9 Total 10.0 (50.5) Increase (decrease) in cash: (9.4) 32.5 Cash, beginning of period 63.9 54.0 Cash, end of period $ 54.5 $ 86.5 Supplemental cash flow information: Cash paid during the period for: Interest $ 4.0 $ 2.0 Income taxes $ 16.0 $ 54.9 See accompanying Notes to Consolidated Financial Statements. 5 OLD REPUBLIC INTERNATIONAL CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) ($ in Millions, Except Share Data) 1. Accounting Policies and Basis of Presentation: The accompanying consolidated financial statements have been prepared in conformity with the Accounting Standards Codification (“ASC”) promulgated by the Financial Accounting Standards Board (“FASB”) effective July 1, 2009. The ASC does not change accounting principles generally accepted in the United States of America (US GAAP), and basically reorganizes such principles into a compendium of rules grouped by topic. Rule 10-01(d) of Regulation S-X requires that interim financial statements included in quarterly reports on Form 10-Q be reviewed by an independent registered public accountant using professional standards and procedures for conducting such reviews, as established by the Public Company Accounting Oversight Board (United States), as may be modified or supplemented by the SEC. As previously announced by the Company, its registered public accounting firm, PricewaterhouseCoopers LLP (“PwC”) was unable to complete its review of the Company’s interim consolidated financial statements for the three and nine month periods ended September 30, 2009, in accordance with Statement of Auditing Standards No. 100, Interim Financial Information (“SAS 100”), as required by Rule 10-01(d) of Regulation S-X, due to the status of a disagreement with the Company’s accounting treatment of certain third quarter 2009 reinsurance transactions consummated by the Company’s Mortgage Guaranty Group. The nature of the disagreement and the potential impact to the Company’s consolidated financial statements is disclosed in its Form 8-K filing of November 5, 2009.
